     Case 3:19-cv-00499-RDM-DB Document 57 Filed 03/31/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF PENNSYLVANIA

DARYL LOCKE,
                                                       Civil No. 3:19-cv-0499
                       Plaintiff
                                                          (Judge Mariani)
            V.

JOHN WETZEL, et al.,

                       Defendants




                             --         ORDER

      AND NOW, this'7 / "t t ay of March, 2021 , in accordance with the Memorandum issued

this date, IT IS HEREBY ORDERED THAT:


      1. Defendants' second motion to dismiss (Doc. 25) is GRANTED.

      2. Plaintiff's complaint is DISMISSED WITH PREJUDICE.

      3. The Clerk of Court is directed to CLOSE the above captioned action.




                                               Robert D. Mariani
                                               United States District Judge
